DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on March 5, 2021 along with the discussion during the interview on October 20, 2021 is acknowledged. Claims 1-5 and 31 read on the elected invention/species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 31is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakin et al. (US 2005/0203531; “Lakin”).
Claim 1, Lakin discloses a tracing platform (Fig. 1; 100) comprising: a body (100) having at least one surface (cutting slot walls) providing a defined path (slots 190, 218, 252, and 286) capable of tracing by a surgical instrument to generate pose data for the surgical instrument responsive to the defined path (paragraph [0059]); and an attachment mechanism (Fig. 12; paragraph [0025]; 129) to rigidly attach the tracing platform to an anatomy of a patient (Fig. 12).
Claim 2, wherein the defined path is associated with path definition data and wherein an intra-operative computing unit (Fig. 7; paragraph [0059]; 808) could receive the pose data for the surgical instrument responsive to the defined path and the path definition data and calculate a location of the defined path (paragraphs [0058]-[0059]).
Claim 3, wherein the at least one surface comprises a geometric feature (Fig. 2; the side walls that define the slot meet this limitation) to assist with the tracing by the surgical instrument (Fig. 2; paragraph [0059]).
Claim 4, wherein the anatomy is a bone (Fig. 12), and the attachment mechanism comprises at least one of spikes, a bone screw, a cerclage wire, and a bone clamp (paragraph [0025]; the pins can at least be considered spikes).
Claim 5, wherein the defined path is a closed path (Fig. 2; note how the slot is contained on the edges).
Claim 31, Lakin discloses a system for intra-operative use during a surgical procedure (Figs. 1-13; abstract), comprising: a tracing platform (Fig. 1; 100) configured to rigidly attach to an anatomy of a patient (Fig. 12) and having at least one surface (Fig. 1; walls defining the slots) configured to provide a defined path for tracing by a surgical instrument (Fig. 2; paragraph [0059]); and an intra-operative computing unit (Fig. 7; paragraphs [0058]-[0065]; 808) configured to: obtain path definition data related to the defined path (paragraphs [0058]-[0065]); receive first pose data at a first instance of time from a tracking system related to the surgical instrument tracing the defined path and first landmark pose data corresponding to a landmark of the anatomy (paragraphs [0058]-[0059]); calculate a first location of the defined path using the first pose data, the first landmark pose data and the path definition data (paragraphs [0058]-[0065]); receive second pose data at a second instance of time from a tracking system related to the surgical instrument tracing the defined path and second landmark pose data corresponding to the landmark of the anatomy (paragraphs [0058]-[0065]); calculate a second location of the defined path using the second pose data, the second landmark pose data and the path definition data (paragraphs [0058]-[0065]); receive additional pose data corresponding to a joint of the anatomy (paragraphs[0058]-[0069]); calculate a parameter using a change in the first location of the defined path and the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775